Citation Nr: 1642615	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  03-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, claimed as degenerative joint disease with acromioclavicular joint separation of the left shoulder.

2.  Entitlement to a rating in excess of 30 percent for traumatic arthritis of the right knee.

3.  Entitlement to a rating in excess of 20 percent for anterior cruciate ligament insufficiency in the right knee with residual instability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

5.  Entitlement to an initial disability rating higher than 30 percent for service-connected unspecified depressive disorder.  



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating action in February 2002, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  He perfected a timely appeal to that decision.  In September 2006 and again in February 2010, the Board remanded the claim of service connection for a left shoulder disability to the RO for additional development.  

By a rating action in August 2011, the RO increased the evaluation for the Veteran's traumatic arthritis of the right knee, from 10 percent to 30 percent, effective March 8, 2010; however, that rating action denied a rating in excess of 20 percent for ACL insufficiency in right knee with residual instability and entitlement to a TDIU.  

IN a June 2015 rating decision, the RO granted service connection for unspecified depressive disorder and assigned an initial disability rating of 30 percent.  

Also as to the claim of service connection for a left shoulder disability, in July 2006 the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who has since left the Board's employment In January 2012, the Board notified the Veteran of this fact and offered him another hearing.  Later in January 2012, the Veteran notified the Board that he did not want another hearing.  

In September 2013, the Board once again remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in December 2015.  A review of the record reflects substantial compliance with the Board's remand directives; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On June 13, 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the file was held open for 30 days in order that the Veteran may be afforded additional time to submit evidence in connection with his claims.  Additional evidence was received in late June 2016, and the Veteran's representative submitted a statement indicating that they would like to waive initial RO adjudication of additionally submitted evidence.  

The issues of entitlement to increased ratings for traumatic arthritis and anterior cruciate ligament insufficiency in the right knee with residual instability, a higher initial rating for unspecified depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

A chronic left shoulder disorder was not manifested in service, arthritis was not manifest within one year of discharge, and a current left shoulder disorder is not related to military service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder, claimed as degenerative joint disease with acromioclavicular joint separation of the left shoulder, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2001 prior to the initial adjudication of the claim on appeal.  Additional letters were issued in September 2006, May 2008, February 2010, June 2010, and January 2014.  

It also appears that all obtainable evidence identified by the Veteran relevant to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  


II.  Factual background.

The enlistment examination, dated in April 1977, was negative for any complaints or findings of a left shoulder disorder.  The service treatment records (STRs) indicate that the Veteran was seen in a medical clinic in August 1978 with complaints of pain in the left knee and left shoulder, especially during damp weather.  The assessment was to rule out arthritis.  The Veteran was again seen on October 13, 1978 with complaints of headaches and left shoulder and lower back pain.  The Veteran reported that he sustained a left shoulder injury in an automobile accident the previous night.  The assessment was right shoulder strain.  An examination in September 1995 was negative for any complaints or findings of a left shoulder disorder.  

The Veteran submitted a claim for service connection for a shoulder disorder (VA Form 21-4138) in January 1999.  Submitted in support of the claim was a medical statement from Dr. S. P., a doctor of rheumatology at the Naval Medical Center, dated in January 1999, indicating that the Veteran had been treated in the division of rheumatology for myofascial pain syndrome, patellofemoral pain syndrome of the knees, osteoarthritis of the right knee, and rotator cuff tendinitis of the shoulders, left worse than right.  Dr. S. P. noted that the Veteran underwent an acromioplasty of the left shoulder in 1996.  Dr. S. P. stated that, on review of the Veteran's military records, there was mention of right shoulder pain subsequent to a motor vehicle injury in 1978 with a diagnosis of right shoulder strain.  Dr. S. P. further noted that, subsequent to service, the Veteran had an acromioplasty in the left shoulder with mild limitation in external rotation which persists to the current time.  Dr. S. P. stated that, in his opinion, the Veteran's orthopedic problems had their onset during military service.  

The Veteran was afforded a VA examination in March 1999.  At that time, he reported injuring his left shoulder while parachuting in service.  It was noted that the Veteran had a scar on his left shoulder from shoulder surgery, and he had had several steroid injections in his left shoulder.  He also reported a history of tendonitis of his left shoulder, which is also an injury sustained as a result of parachuting.  The Veteran indicated that he still had a lot of pain in the left shoulder; as a result, he was wearing a strap on the shoulder and a brace.  Following an examination, the Veteran was diagnosed with degenerative joint disease of the left shoulder, and slight separation of the AC joint of the left shoulder.  

In a January 2000 medical statement Dr S. P. noted the Veteran had been treated for rotator cuff tendinitis in both shoulders.  Dr. S. P. also reported that the Veteran underwent acromioplasty of the left shoulder in January 1996.  Dr. S. P. went on to note that the Veteran had complained of left shoulder pain in August 1978 during active service; at that time, the assessment was to rule-out arthritis.  

Also of records is a treatment report from a doctor in the orthopedic department at the Naval Hospital, dated in February 2001, indicating that the Veteran was seen for a second opinion and evaluation of his left shoulder.  Dr. M. M. noted that a review of the Veteran's service records show that he sustained an injury to his left shoulder which required treatment while on active duty in 1978.  He subsequently improved; however, he continued to have left shoulder pain intermittently over the intervening years.  In 1996, he underwent an open subacromial decompression.  The assessment was AC joint arthrosis of the left shoulder.  

Submitted in support of the Veteran's claim were VA progress notes dated from February 2001 through December 2005, which show that the Veteran received clinical attention and treatment for several disabilities, including a chronic left shoulder disorder, diagnosed as arthropathy of the shoulder region.  An outpatient treatment note, dated in February 2001, reported a history of left shoulder pain, status post acromioplasty in 1996, with pain since then worsening.  It was noted that x-ray study revealed degenerative changes in the left AC joint.  A treatment note, dated in September 2002, reflects a diagnosis of arthropathy of the shoulder region.  During a clinical visit in April 2004, it was noted that an X-ray study, performed in March 2004, revealed post ACL reconstruction changes with good integrity of hardware; some recent calcific densities of medio collateral ligament indicates chronic tendinitis in this area or postoperative degenerative calcification.  An X-ray study of the left shoulder, dated in April 2004, was normal.  

At a personal hearing in July 2006, the Veteran indicated that he injured his left shoulder in the military; particularly he was involved in a motor vehicle accident in 1978.  The Veteran testified that he reinjured the left shoulder while working around 1995; he stated that he was out of work for a couple of weeks as a result of that injury.  The Veteran maintained that he did not have any problems with his left shoulder between the inservice injury and the work related injury.  The Veteran indicated that he was receiving social security disability based on his left shoulder, his right knee and gastroesophageal reflux.  

Received in September 2006 were medical records from the Social Security Administration (SSA), dated from May 1995 to March 1999.  These records indicate that the Veteran was disabled due to a disability arising from injuries sustained in an accident on the job in May 1995.  It was noted that the Veteran was disabled due to severe intractable pain secondary to soft tissue injury of the shoulder with surgery, and interrupted sleep pattern secondary to pain.  When seen in August 1996, it was noted that the Veteran had decreased strength secondary to pain and weakness in both upper extremities.  In July 1997, the Veteran was seen for chronic neck, back and left shoulder pain.  It was noted that the Veteran had a 3 year history of neck and back pain following being hit by an auto lift in the back.  

Of record are VA progress notes dated from April 2002 to August 2007.  A primary care note, dated in February 2004, noted a problem with epicondylitis.  The Veteran was seen in the family clinic in January 2007 for a follow up evaluation.  It was noted that he had a history of recurrent epicondylitis; and he had received steroid injection in the past.  It was noted that he had pain in spite of the medications.  The assessment was epicondylitis.   In February 2007, the Veteran was seen at a neurosurgical clinic with a 10 year history of neck and left upper extremity pain that has become chronic in the last 7 years.  The Veteran reported that he was medically discharged from the military because of these problems.  

The Veteran's DD Form 214 reflects that he was discharged under honorable conditions with a narrative reason stated as misconduct - drug abuse.  

During the February 2007 clinic visit, the Veteran stated that he has pain, numbness and tingling that radiate from the left side of the neck and scapula into the postero-lateral upper forearm of his left upper extremity into the dorsal surface of his lower forearm.  The assessment was that the Veteran presented with a history of chronic neck and left upper extremity pain; and, the examiner stated that there was no significant pathology that could explain the LUE symptoms.  The Veteran was treated with physical therapy.  

The Veteran was afforded a VA examination in May 2008.  At that time, he stated that the left shoulder was injured in a motor vehicle accident in 1978; he was diagnosed with a strain.  The Veteran related that he continued to experience pain in the left shoulder after the accident, but he did not seek additional care until after he left the military in the late 1990's.  The Veteran indicated that he underwent surgery in 1996.  He denied that shoulder injury occurred at an on the job injury to his mid-back in 1995.  He noted that shoulder pain got worse after the surgery.  The Veteran received physical therapy for approximately one year with no improvement.  The Veteran stated that the shoulder pops out of the joint when he lifts his arm above his head and he pops it back in; this occurs approximately twice a month cannot raise left arm /90 degrees without severe pain and  this limits his activities both around the house and eliminates most sports.   X-ray study of the left shoulder revealed no evidence of fracture or dislocations.  The pertinent diagnosis was left shoulder strain.  The examiner noted that the STRs do reflect a diagnosis of left shoulder strain after an automobile accident in October 1978.  She also noted that the current examination showed impaired and painful range of motion, but no contusions were appreciated.  The examiner stated that, since she had no X-rays from 1978 to document shoulder pathology in service, she was unable to render an opinion as to whether the present left shoulder disorder was incurred as a result of service without resorting to mere speculation.  

Received in April 2010 were VA progress notes dated in September 2009, which show that the Veteran received clinical attention and follow up evaluation for shoulder pain.  

Also received in April 2010 was a copy of a Workers Compensation agreement between the Veteran and his employer, , dated March 25, 1998, wherein the parties agreed that the Veteran sustained injuries to his cervical spine on August 11, 1994 and injuries to his left shoulder and low back on May 19, 1995 while in the employ of as an automotive worker.  On July 18 1995 an MRI was conducted of the left shoulder which indicated inferiorly projecting osteophytes at the acromioclavicular joint.  On October 10, 1995, the Veteran was examined by Dr John S Wagner at the request of the Employer.  It was noted that Dr. Wagner opined that the Veteran aggravated a preexisting degenerative arthritis of his left shoulder, and he felt that the Veteran had not reached maximum improvement and the Veteran should undergo a surgical debridement of the acromiclavicular joint of the left shoulder On January 11, 1996 the Veteran underwent left acromioclavicular surgery.  

Received in July 2010 were VA progress notes dated from September 2009 to May 2010, which show that the Veteran received clinical attention and treatment for chronic pain syndrome.  During a clinical visit in February 2010, the Veteran indicated that he had chronic pain which was diffuse in nature with concentrations currently in the neck with radiation to the left shoulder and arm.  It was noted that he was status post left shoulder acromioplasty in January 1996.  The assessment included chronic pain in the left shoulder.  

Following a VA examination in July 2010, the VA examiner opined that it is less likely than not that any left shoulder disability diagnosed began during or was causally related to the Veteran's military service, rather than entirely due to the post service intercurrent injury he sustained in approximately 1994.  The examiner explained that the Veteran only had one entry (October 1978) in his service treatment records about a left shoulder injury secondary to a motor vehicle accident, and there are no further references in his STRs about any shoulder injury or subsequent treatment.  The examiner noted that there are many entries of shoulder injuries and treatment starting in 1995-96 that are related to a workman's compensation injury.  The examiner stated that, because of the significant time lapse between initial injury/treatment in 1978 and no documented treatment to his left shoulder after that time, there is only evidence that the Workman's compensation event was the cause of the current shoulder disorder.  

Received in August 2010 were private treatment reports dated from February 2010 to May 2010.  The Veteran was seen at the clinic in February 2010 for evaluation of chronic pain.  The assessment was chronic pain in the left shoulder and bilateral knee pain.  

Received in September 2010 were VA progress notes dated from November 2006 to November 2007.  These records show that the Veteran received follow up evaluation and treatment for several disabilities including chronic left shoulder pain.  During a clinical visit in December 2006, it was noted that the Veteran was being seen for follow up evaluation for complaints of left shoulder pain for years and he stated that it was getting worse.  The pertinent diagnosis was left shoulder pain, status post acromioplasty on left shoulder, and left shoulder muscle strain.  

Received in July 2011 were treatment reports, VA as well as private treatment reports dated from February 2010 to June 2011.  These records show that the Veteran received ongoing evaluation and treatment for chronic left shoulder pain and bilateral knee pain.  A VA orthopedic note, dated in May 2011, indicates that the Veteran was seen for evaluation of his shoulder which he had surgery in 1996; it was an acromioplasty.  The treatment report noted that the shoulder started hurting again in 2001 and was treated with medications, physical therapy and injections.  Following evaluation of the left shoulder, the pertinent diagnosis was tendonitis subacromial left shoulder.  An MRI of the left shoulder performed in June 2011 revealed mild degenerative changes are noted at the left acromioclavicular joint.  Moderate to moderately severe supraspinatus tendinosis is seen with an anterior distal partial thickness tear of the supraspinatus tendon also noted.  The assessment was supraspinatus and infraspinatus disease.  

The Veteran was afforded yet another VA examination for evaluation of the left shoulder in January 2014.  The Veteran reported that while in service in 1980/1981, he was involved in a car accident; the following morning, he was diagnosed with a left shoulder sprain.  The Veteran indicated that, after the injury, he experienced pain in the left shoulder intermittently.  After service, he continued to experience the same pain in the left shoulder; he did not see a doctor for the left shoulder until 1994/1995 after suffering another injury to the shoulder following a work related accident.  The Veteran indicated that he understood the time span from 1981 to 1996 was 15 years long and believed that the post service job aggravated the left shoulder problem that was already there.  The examiner stated that a review of the Veteran's military records found that it was the right shoulder that was sprained after the car accident; the left shoulder was found normal that day.  The examiner also noted that, at separation, clinical evaluation of the shoulder was not mentioned.  Current X-ray study of the shoulder revealed moderate degenerative joint disease of both shoulders.  The pertinent diagnoses were right shoulder sprain, left shoulder tendinopathy, and left shoulder tendon problem status post acromioplasty; the examiner also noted a diagnosis of DJD of the left shoulder, mild.  

The examiner opined that the current left shoulder disorder less likely than not had its onset in service.  The examiner noted that there is only one documentation regarding the Veteran's shoulder in military record dated October 13, 1978 when he came to be seen for shoulder; a treatment note indicated that the left shoulder had full range of motion with no contusion but it was the right shoulder strain from auto accident no follow up and he does not complaint about the right shoulder at all.  The examiner stated that, today, the Veteran had pain in both shoulders, and an MRI of the left shoulder revealed tendonitis and X-ray revealed degenerative joint disease in both shoulders.  He further noted that the Veteran's left shoulder required surgery while he had workman's compensation working for AFEE as a mechanic and he had an acromioplasty in 1996.  The examiner stated that both shoulder problems and, at this age of 54, DJD is likely age related and less likely from such remote injury in 1981 after which he did not need any medical care for the shoulder and it was not listed on his separation examination.  The examiner stated that the DJD likely occurred after 2008 or 2010.  The examiner stated that the Veteran provided a credible account of his inservice injury, but he did not find evidence to support a left shoulder disability in October 1978.  The examiner concluded that it is less likely as not partially or whole disabilities of the left shoulder incurred in service since there is no evidence to support any of his left shoulder disability incurred in service or had their onset in service.  


III.  Legal Analysis.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing arthritis in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the arthritis is noted during service and is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2014). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a left shoulder disorder.  While the STRs reflect that the Veteran received treatment for complaints of pain in the left shoulder, especially during damp weather, in August 1978; the assessment was to rule out arthritis.  He was again seen in October 1978 with complaints of left shoulder pain, which he reported was a result of a left shoulder injury in an automobile accident the previous night; however, the assessment was right shoulder strain.  The remainder of the STRs is completely silent with respect to any complaints or findings of a chronic left shoulder disorder.  The first clinical documentation of the onset of a chronic left shoulder disorder is dated in January 1999, some 13 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the evidence does not show that arthritis of the left shoulder was manifested during the applicable one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge; rather, in August 1978, the examiner specifically ruled out arthritis in the left shoulder.  

In addition, while the Veteran has a current diagnosis of a left shoulder disorder - degenerative joint disease with acromioclavicular joint separation of the left shoulder --there are conflicting medical opinions of record regarding the relationship between a current left shoulder disorder and the Veteran's complaints of and treatment for left shoulder pain in service.  Dr. S. P.'s January 1999 opinion favorable to the claim is not supported by meaningful rationale and is therefore afforded very little probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). "[M]ost of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  Id.  

In contrast, the January 2014 VA examiner's opinion is supported by meaningful rationale.  Also significant is that the bulk of the other evidence of record, including when the Veteran sought treatment for a left shoulder injury, tend to support the January 2014 opinion.  Greater weight is given to the VA examiners opinion.  

To the extent that the Veteran asserts that his left shoulder disorder was attributable to service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the relationship between a current left shoulder disorder and any instance of his military service to be complex in nature.  This is particularly the case here where there was a left shoulder injury post service, after which the Veteran began seeking treatment.  For this reason, the Board concludes that the Veteran's etiology opinion is not competent evidence.  

The Board finds the Veteran's DD Form 214 to be the most probative evidence as to why he was discharged from active service and thus concludes that his discharge was not related to a left shoulder condition.  

Here, the most probative etiology evidence is January 2014 VA medical opinion.  The preponderance of evidence is therefore against a finding that the Veteran's current left shoulder condition is related to his active service.  Hence, his appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
ORDER

Service connection for a left shoulder disorder is denied.  


REMAND

A.  Depressive disorder rating issue

In March 2016 VA received a notice of disagreement with the rating assigned for unspecified depressive disorder in the June 2015 rating decision.  The record does not show that the appeal has been resolved or that the AOJ has furnished a statement of the case in response to the notice of disagreement.  Hence, a remand is necessary.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  


B.  I/R right knee disabilities.

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

During his June 2016 personal hearing before the undersigned, the Veteran testified that his right knee disabilities have become worse in the period since his last examination.  Specifically, the Veteran reported that, in April or May 2016, his knee buckled and caused him to fall down the stairs.  The Veteran maintained that he had been incapacitated in the past year because of his right knee disorders; he reported the severity of the knee pain as a 10 out of 10.  The Veteran maintained that wearing a knee brace has not kept him from falling; he stated that the knee is unstable.  The Veteran's wife reported that he almost always loses his balance when he tries to stand up.  The Veteran also maintained that the right knee disorders have kept him from being employed because he can't walk for a certain distance; moreover, he stated that the medications he takes for his knee makes him tired and sleepy.  

Additionally, the Veteran's representative submitted additional treatment records in June 2016, these records include VA as well as private treatment reports dated from February 2013 through March 2016.  These records show that the Veteran continues to receive clinical evaluation and treatment for chronic right knee pain.  These records show that, in August 2013, the Veteran was issued an adjustable folding walker due to abnormality of gait.  

In light of the Veteran's testimony that his service-connected right knee disorders have worsened since his most recent VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disabilities.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c) (4) (2015).  While the mere passage of time is not grounds for a new examination, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In light of the Veteran's testimony that his right knee disorders have become worse, and the evidence showing recent treatment and increased medications for the right knee disorder, the Board finds it is necessary to remand the claim for another VA examination to determine the current severity of the Veteran's right knee disabilities.  


C.  TDIU.

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein.  Accordingly, the Board finds that remanding the TDIU claim is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Unless the appeal of the rating assigned for unspecified depressive disorder is withdrawn or the benefit sought is granted in full, furnish to the Veteran and his representative a statement of the case in response to the March 2016 notice of disagreement.  Return that issue to the Board only if the Veteran timely perfects his appeal.  

2.  Obtain ongoing VA treatment records and examination reports and associate such records and reports with the claims file.  

3.  Then, ensure that the Veteran is scheduled for an examination of his right knee to include comment by the examiner as to the functional limitations resulting from his right knee disability.  The examiner must review the claims file in conjunction with the examination.  The examination must include the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

4.  Then, readjudicate the claims of entitlement to increased ratings for traumatic arthritis of the right knee, ACL insufficiency in right knee with residual instability, and entitlement to TDIU.  If any benefit sought is not granted, furnish to the Veteran and his representative should a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


